Citation Nr: 0111642	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a right wrist 
disability.  

Evaluation of thoracolumbar strain, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to April 
1999.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Anchorage, 
Alaska, shortly following the veteran's separation from 
active duty there.  He has changed jurisdictions to the 
Nashville, Tennessee RO.  


FINDING OF FACT

Thoracolumbar strain is manifested by minimal functional 
impairment.  


CONCLUSION OF LAW

Thoracolumbar strain is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Code 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

We conclude that there has been compliance with VCAA.  A VA 
examination was conducted, the service medical records have 
been reviewed and there is no indication of outstanding 
evidence.  The statement of the case informed the veteran of 
the appropriate law and regulations and the November 1999 
letter informed him that he could submit additional evidence.

Rating

A VA examination, conducted in January 1999, reflected his 
complaints of thoracic and low back pain which started in 
1990 that was recurrent almost yearly and carpal tunnel 
syndrome treated with wrist braces and with pain in the 
dorsum of the wrist.  The physical examination showed 4+/5 
strength and 4+/5 grip of the right upper extremity.  Full 
range of motion without crepitus was recorded.  His right 
wrist was tender to palpation and had a cystic lesion on the 
dorsum.  The back was tender to percussion of the paraspinous 
process at the T11-L2 area.  There was full range of motion 
without crepitus.  Straight leg raising was negative, 
bilaterally.  The diagnoses included a history of thoracic 
back pain, minimally symptomatic.

X-ray examination of the thoracic spine showed that the 
height of the vertebral bodies and width of the 
intervertebral disk spaces were well maintained.  Alignment 
and bone density were normal.  The pedicles and vertebral 
endplates were intact.  The impression was radiographically 
normal thoracic spine.  X-ray examination of the lumbosacral 
spine showed ballooning of the vertebral endplates throughout 
the lumbar spine suggesting weakness of the centers of the 
vertebral bodies.  The height of the vertebral bodies and 
width of the intervertebral disk spaces were otherwise well 
maintained.  The spinous and transverse processes were intact 
as were the pedicles and the pars interarticularis.  The 
apophyseal and sacroiliac joints had a normal appearance.  
The impression was ballooning of the vertebral endplates with 
the lumbosacral spine otherwise radiographically negative.  

Service medical records show, in March 1999, that the veteran 
was seen for right wrist and mid-back pain.  History was 
recorded of several years of bilateral, right more than left, 
wrist pain described as episodic but increasing and becoming 
more steady.  He did not know of any specific injury in the 
past.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation for 
thoracolumbar strain.  The veteran is not prejudiced by this 
naming of the issue.  The Board has not dismissed any of the 
issues and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and uniform rating is 
appropriate in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  

Lumbosacral strain will be rated as noncompensable where 
there are slight subjective symptoms only.  A 10 percent 
rating is assigned where there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the maximum under these codes, is 40 
percent which requires a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Diagnostic Code 5295.  

A limitation of lumbar spine motion (due to arthritis or 
other cause) will be rated as 10 percent disabling where 
slight, 20 percent disabling where moderate, and 40 percent 
disabling where severe.  38 C.F.R. Part 4, Codes 5003, 5010, 
5292 (2000).  

The highest rating for limitation of motion of the thoracic 
spine is 10 percent, under Diagnostic Code 5291 (2000).  

In considering the severity of the thoracolumbar disability, 
the Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The service medical records show a background of 
thoracolumbar strain with pain, tenderness, muscle spasms, 
motion-limiting pain, increased muscle tone, and a stiff 
gait.  The VA examination in January 1999 indicated 
complaints of pain with objective tenderness to percussion 
over T11-L2.  X-rays revealed vertebral ballooning of the 
lumbosacral spine.  

The evidence in proximity to separation from service and 
since service establishes that the range of motion of the 
thoracolumbar spine is within normal limits, without 
crepitus.  Although there was some tenderness, and the 
veteran has complained of pain, the examiner determined that 
the veteran was minimally symptomatic.  This is consistent 
with the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2000).  There is no objective evidence of weakness, 
flair-ups, limitation of motion, limitation of motion due to 
pain or other functional impairment that would reflect the 
presence of moderate functional impairment.  The 
demonstration of a full range of motion establishes that 
there is the absence of loss of lateral spine motion.  
Furthermore, during this critical time period when 
compensation could be awarded, there is no objective evidence 
of spasm.  In sum, there is minimal function impairment and 
an evaluation in excess of 10 percent is not warranted.

In reaching this determination, the Board has specifically 
considered the veteran's statements on appeal.  However, his 
statements are not specific and do not establish any basis 
for the award of a higher evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher than 10 percent rating.  
Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit any other signs of disability greater than the 
impairment recognized by the 10 percent evaluation.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40 or 4.45 do not provide 
a basis for a higher rating.  


ORDER

An evaluation of 10 percent for thoracolumbar strain is 
denied.  


REMAND

In November 1991, he was seen for complaints of right forearm 
pain that he first noticed after extended typing, with a 
decreased sensation on the medial aspect.  The physical 
examination showed good right forearm and grip strength, 
increased pain on extension of the right elbow, and a burning 
sensation along the C5 dermatome.  Possible carpal tunnel 
syndrome was assessed.  He was treated with a right wrist 
splint with good results.  In January 1999, periodic 
stiffness in both wrists consistent with carpal tunnel 
syndrome or early osteoarthritis was recorded.  

The recent VA examination resulted in a diagnosis of history 
of carpal tunnel syndrome.  This diagnosis is not adequate.  
He either does or does not have carpal tunnel syndrome.

1.  The veteran should be afforded a VA 
examination to determine if the veteran 
has a right wrist disability to include 
carpal tunnel syndrome.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examination report 
should clearly rule in or rule out the 
diagnosis.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



